Case 1:18-cv-01936-AMD-RLM Document 37 Filed 11/02/18 Page 1 of 5 PageID #: 185



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


  RULDER A. RODRIGUEZ YAX and LUIS
  FERNANDO CIPRIANO CAPIR, individually
  and on behalf of others similarly situated,
                                                         Case No. 18-cv-01936-AMD-RLM
                            Plaintiffs,

                     -against-
                                                           CERTIFICATE OF DEFAULT
  CANCUN AND CANCUN CORP. (D/B/A
  DELICIAS MEXICANAS), et al.,

                            Defendants.


        I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that the defendant Arturo R Hernandez has not filed an

 answer or otherwise moved with respect to the amended complaint herein. The default of

 defendant Arturo R Hernandez is hereby noted pursuant to Rule 55(a) of the Federal Rules of

 Civil Procedure.


 Dated: Brooklyn, New York
        November 2, 2018                                     DOUGLAS C. PALMER
                                                              Clerk of the Court


                                                         /s/Jalitza Poveda
                                                     By: _____________________________
                                                                    Deputy Clerk
Case 1:18-cv-01936-AMD-RLM Document 37 Filed 11/02/18 Page 2 of 5 PageID #: 186



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  RULDER A. RODRIGUEZ YAX and LUIS
  FERNANDO CIPRIANO CAPIR, individually
  and on behalf of others similarly situated,            Case No. 18-cv-01936-AMD-RLM

                             Plaintiffs,

                     -against-                             CERTIFICATE OF DEFAULT

  CANCUN AND CANCUN CORP. (D/B/A
  DELICIAS MEXICANAS), et al.,

                             Defendants.


        I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that the defendant Blue Water Restaurant Corp. has not

 filed an answer or otherwise moved with respect to the amended complaint herein. The default of

 defendant Blue Water Restaurant Corp. is hereby noted pursuant to Rule 55(a) of the Federal

 Rules of Civil Procedure.


 Dated: Brooklyn, New York
        November 2, 2018                                     DOUGLAS C. PALMER
                                                              Clerk of the Court


                                                          /s/Jalitza Poveda
                                                     By: _____________________________
                                                                    Deputy Clerk
Case 1:18-cv-01936-AMD-RLM Document 37 Filed 11/02/18 Page 3 of 5 PageID #: 187



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


  RULDER A. RODRIGUEZ YAX and LUIS
  FERNANDO CIPRIANO CAPIR, individually
  and on behalf of others similarly situated,

                             Plaintiffs,                    Case No. 18-cv-01936-AMD-RLM

                     -against-                             CERTIFICATE OF DEFAULT

  CANCUN AND CANCUN CORP. (D/B/A
  DELICIAS MEXICANAS), et al.,

                           Defendants.

        I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that the defendant Braulio Valdez has not filed an

 answer or otherwise moved with respect to the amended complaint herein. The default of

 defendant Braulio Valdez is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil

 Procedure.


 Dated: Brooklyn, New York
        November 2, 2018                                     DOUGLAS C. PALMER
                                                              Clerk of the Court


                                                          /s/Jalitza Poveda
                                                     By: _____________________________
                                                                     Deputy Clerk
Case 1:18-cv-01936-AMD-RLM Document 37 Filed 11/02/18 Page 4 of 5 PageID #: 188



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  RULDER A. RODRIGUEZ YAX and LUIS
  FERNANDO CIPRIANO CAPIR, individually
  and on behalf of others similarly situated,

                              Plaintiffs,                   Case No. 18-cv-01936-AMD-RLM

                       -against-                           CERTIFICATE OF DEFAULT

  CANCUN AND CANCUN CORP. (D/B/A
  DELICIAS MEXICANAS), et al.,

                              Defendants.

        I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that the defendant Cancun and Cancun Corp. has not

 filed an answer or otherwise moved with respect to the amended complaint herein. The default of

 defendant Cancun and Cancun Corp. is hereby noted pursuant to Rule 55(a) of the Federal Rules

 of Civil Procedure.


 Dated: Brooklyn, New York
        November 2, 2018                                     DOUGLAS C. PALMER
                                                              Clerk of the Court


                                                          /s/Jalitza Poveda
                                                     By: _____________________________
                                                                     Deputy Clerk
Case 1:18-cv-01936-AMD-RLM Document 37 Filed 11/02/18 Page 5 of 5 PageID #: 189



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


  RULDER A. RODRIGUEZ YAX and LUIS
  FERNANDO CIPRIANO CAPIR, individually
  and on behalf of others similarly situated,

                             Plaintiffs,                 Case No. 18-cv-01936-AMD-RLM

                     -against-                             CERTIFICATE OF DEFAULT

  CANCUN AND CANCUN CORP. (D/B/A
  DELICIAS MEXICANAS), et al.,

                            Defendants.

        I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that the defendant Isauro Valdez has not filed an answer

 or otherwise moved with respect to the amended complaint herein. The default of defendant

 Isauro Valdez is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


 Dated: Brooklyn, New York
        November 2, 2018                                     DOUGLAS C. PALMER
                                                              Clerk of the Court


                                                         /s/Jalitza Poveda
                                                     By: _____________________________
                                                                    Deputy Clerk
